Citation Nr: 1720097	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  

3.  Entitlement to compensation for a heart disability under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran served with honorable active duty with the Marines Corps. from March 1988 to January 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2014, January 2015, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In April 2015, the Board remanded the Veteran's claims for further evidentiary development.  In compliance with the April 2015 remand directives, additional evidence, including VA treatment records, was associated with the claims file.  In consideration of the additional evidence, the Agency of Original Jurisdiction (AOJ), in pertinent part, denied entitlement to TDIU in a March 2016 supplemental statement of the case (SSOC).  

In April 2016, in response to the SSOC, the Veteran's representative submitted a brief with new evidence, including a vocational opinion, pertaining to the claim for TDIU.  The Board notes that the Veteran waived consideration of the new evidence by the AOJ.  As such, the claim for TDIU is properly before the Board.  

Thereafter, in September 2016, the Board determined that additional development was needed, and therefore remanded the Veteran's claims again.  The case is now before the Board.  

The Board notes that in the previous decision issued in September 2016, it denied the Veteran's claim for entitlement to a rating in excess of 50 percent for vascular headaches, to include entitlement to extraschedular evaluation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends that he is entitled to service connection for heart disease, as he believes that the disability had its onset in service.  

VA must provide a VA medical examination or obtain a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Post-service private treatment records from November 2011 note that the Veteran had a history of coronary artery disease (CAD) in 2005.  The November 2011 report further notes that the private physician with the initials of J.B. diagnosed the Veteran with CAD of Native Artery.  The treatment records do not provide an opinion as to the cause of the CAD, specifically regarding whether the diagnosed condition is related to the Veteran's active service.  

Therefore, the record contains insufficient information to make a decision on the appeal.  The medical report provided by Dr. J.B. is inadequate as it does not provide an opinion detailing the cause of the diagnosed CAD.  The private physician did not provide an opinion as to whether the Veteran's heart condition is related to his active service.  Further, it is unclear as to whether the private physician reviewed relevant service treatment records.  

As the Veteran has not been given a VA examination for the claimed heart condition, and the Board lacks the medical expertise to provide an opinion, remand for a VA examination is warranted.  

In addition, the Veteran has claimed entitlement to compensation for a heart disability as service-connected and, in the alternative, as due to VA treatment pursuant to 38 U.S.C.A. § 1151.  As the Veteran's entitlement to compensation for a heart disability under 38 U.S.C.A. § 1151 is in part dependent on the outcome of the claim for service connection for heart disease, and the claim of entitlement to TDIU is dependent, at least in part, on the ratings assigned to service-connected disabilities, these issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the 38 U.S.C.A. § 1151 claim and the claim for TDIU must also be remanded.  

Also, with regard to the claim for TDIU, as noted in the Board's April 2015 decision, the RO denied entitlement to TDIU in its January 2015 rating decision because the Veteran had failed to provide the VA Form 21-8940, which would have included the Veteran's work history and reasons for unemployment.  In August 2015, the VA provided the Veteran with the VA Form 21-8940.  To date, the Veteran has not provided the completed VA Form 21-8940.  The Board finds that the Veteran should provide financial information from 2007 to the present in order for the Board to determine if the Veteran has only been able to sustain marginal employment due to his service-connected disabilities.  The Board further finds that the Veteran should be afforded a final opportunity to provide the VA Form 
21-8940.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the etiology of his heart condition.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

(a)  Identify all current heart disabilities  associated with the Veteran.  

(b)  Is it at least as likely as not that any identified heart disability manifested during, or as a result of, active military service, or a disability that was either caused or aggravated by a service-connected disability?  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

The examiner should also provide an opinion concerning the impact of the heart disability on the Veteran's ability to work.  

3.  Provide the Veteran and his representative again with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.  The Veteran should also be requested to provide all relevant financial information and documentation since 2007 in order to show whether he has been marginally employed.  

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




